            Case 1:18-cv-11336-FDS Document 49 Filed 04/23/20 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                         Docket No.: 1:18-cv-11336-FDS


    COMMONWEALTH OF MASSACHUSETTS
    ex rel. MYKEL POWELL, COMMONWEALTH
    SECOND AMENDMENT, INC. and BRENT
    CARLTON; and MYKEL POWELL,

           Plaintiffs,

           v.

    BRIAN HOLMES, in his Individual and his
    Official Capacity as the Sergeant of the Stoughton
    Police Department; JAMES O’CONNOR, in his
    Individual and his Official Capacity as Deputy
    Chief of the Stoughton Police Department;
    DONNA M. McNAMARA, in her Individual and
    his Official Capacity as Chief of the Stoughton
    Police Department; VILLAGE GUN SHOP, INC.
    d/b/a VILLAGE VAULT; and PETER DOWD.1

           Defendants


                         STOUGHTON DEFENDANTS’ OPPOSITION TO
                             PLAINTIFFS’ MOTION TO COMPEL

          Brian Holmes, James O’Connor and Donna M. McNamara (“Stoughton Defendants”)

respectfully request that this Honorable Court deny the Plaintiffs’ motion to compel [Document

46]. Throughout, the Stoughton Defendants have acted reasonably and complied with the Court’s

order. In addition, the Plaintiffs’ motion makes incorrect factual assertions.




1
 As previously reported by the Stoughton Defendants, Brian Holmes is the deputy chief, while
James O’Connor is a sergeant.

                                                  1
     Case 1:18-cv-11336-FDS Document 49 Filed 04/23/20 Page 2 of 9



In support of their opposition, the Stoughton Defendants state as follows:

1.       At a hearing on March 5, 2020, the Court issued an oral order limiting discovery

         sought by the Plaintiffs due to their failure to follow the Court’s previous

         discovery order. Exhibit 1 – Transcript of Status Conference.

2.       Without a transcript of the hearing, the Stoughton Defendants’ position that they

         only had to produce receipts from Village Vault was reasonable because the Court

         initially ordered that it would “permit the late discovery requests that ask for the

         acquisition and disposition of the log book of Village Vault, and I'm going to

         leave it at that.” Exhibit 1, p. 5.

3.       After it was made clear that Village Vault is not in the possession of such records,

         the Plaintiffs’ attorney later asked for copies of Village Vault receipts. Exhibit 1,

         pp. 6-7.

4.       Counsel for the Stoughton Defendants responded that he would try to obtain such

         receipts. Exhibit 1, p. 7.

5.       The exact colloquy is as follows:

         MR. JENSEN:              Well, presumably, the police department would also have
                                  copies of the receipts since they received them.

         THE COURT:               All right. Mr. Donohue.

         MR. DONOHUE:             I think for some limited time frame, it may make sense. I
                                  can look and see what the police department has for
                                  receipts from Village Vault.
         Exhibit 1, p. 7.

6.       The following day, March 6, 2020, the Plaintiffs sent the Stoughton Defendants a

         letter that clearly exceeded the scope of the Court’s order. Exhibit 2,

         Correspondence from David Jensen dated March 6, 2020; Exhibit 1.



                                               2
     Case 1:18-cv-11336-FDS Document 49 Filed 04/23/20 Page 3 of 9



7.       Counsel for the Stoughton Defendants responded, “My understanding of the

         Court’s order is that (to the extent previously requested) my clients are only to

         produce copies of receipts from Village Vault.” Exhibit 3, Email

         correspondence dated March 8, 2020. At this point, the Stoughton Defendants

         did not have the benefit of the transcript of the Court’s order.

8.       The parties could not agree on the scope of the Court’s discovery order.

9.       The Stoughton Defendants wanted to make sure that they followed the Court’s

         order so they ordered the transcript of the conference. Exhibit 4 – Email

         correspondence dated March 16, 2020.

10.      The Stoughton Defendants ordered the transcript on March 16, 2020. Exhibit 4.

11.      On March 17, 2020, the Stoughton Defendants again informed the Plaintiffs that

         their discovery letter was beyond the scope of the Court’s order of March 5, 2020.

         Exhibit 5, Email correspondence dated March 17, 2020.

12.      The Plaintiffs were informed, “In compliance with that order, the Defendants will

         disclose receipts from Village Vault in the possession of the police department.

         While our office remains closed, we hope to make such disclosures this week.”

         Exhibit 5.

13.      The Stoughton Defendants understood the Court’s order to pertain to Village

         Vault’s “inventory records.”

14.      On March 19, 2020, the Stoughton Defendants provided the Plaintiffs with 213

         pages of receipts and other materials pertaining to Village Vault. These

         documents were Bates stamped POWELL 000214 – POWELL 000280 and

         disclosed via email. Exhibit 6, Email correspondence dated March 19, 2020.




                                           3
  Case 1:18-cv-11336-FDS Document 49 Filed 04/23/20 Page 4 of 9



15.   On April 8, 2020, the transcript of the hearing ordered by the Stoughton

      Defendants was made available and filed with the Court. Document 44.

16.   On April 9, 2020, the Plaintiffs filed their motion to compel without further

      discussion.

17.   In their motion, the Plaintiffs did not inform the Court that the Stoughton

      Defendants had previously produced receipts and other documents regarding

      Village Vault.

18.   The transcript of the hearing reads that the Court expanded its “order to include

      then any receipts or inventory records that reflect the transfer to or from the

      Village Vault or Village Gun Shop, Inc., whether it’s in the custody of Mr. Dowd

      or the gun shop or the police department, and we’ll limit it to that.” Exhibit 1, p.

      7.

19.   On April 21, 2020, the Stoughton Defendants supplemented their previous

      production of documents with 239 pages of Inventory Tracking Reports, Bates

      stamped as POWELL 000281 – POWELL 000519.

20.   As a result, the Plaintiffs’ motion should be denied as moot, and the Plaintiffs’

      request for fees should be denied based on the reasonable interpretation of the

      Court’s order and initial production of documents on March 19, 2020.

21.   After the Stoughton Defendants ordered and reviewed the transcript, they

      produced additional materials.

           Incorrect Assertions in the Plaintiffs’ Motion to Compel

22.   In their motion, the Plaintiffs assert, “([the Stoughton Defendants] also claimed

      that they could ignore a deposition notice issued to Defendant James O’Connor on




                                        4
  Case 1:18-cv-11336-FDS Document 49 Filed 04/23/20 Page 5 of 9



      the ground that he provided a deposition in a previous case.) On March 30, 2020,

      the Plaintiffs advised the Stoughton Defendants that they would raise the matter

      with the Court. On April 3, 2020 all parties agreed that further conferencing the

      ongoing discovery disputes by telephone would not add to the emails already

      exchanged. The Stoughton Defendants advised that they would seek a protective

      order (although they have not).” Plaintiffs’ motion, Document 46, p. 3.

23.   These assertions by the Plaintiffs are disingenuous.

24.   First, the Stoughton Defendants never claimed that they “could ignore a

      deposition notice.”

25.   In reality, the Stoughton Defendants wrote that they would file a motion seeking a

      protective order as to the Plaintiffs’ attempt to depose Sergeant O’Connor for a

      second time. Exhibit 7, Email correspondence dated March 30, 2020.

26.   Second, the Plaintiffs’ motion incorrectly suggests that the Stoughton Defendants

      stated that they would seek a protective order based on the “ongoing discovery

      disputes,” which includes the scope of the Court’s March 5th discovery order.

27.   In fact, the issue of seeking a protective order pertained to the Plaintiffs’ notice

      seeking a second deposition of Sergeant O’Connor, and not the scope of the

      Court’s discovery order of March 5, 2020. Exhibit 7. Sergeant O’Connor’s

      motion seeking protection from a second deposition on all of the same issues is

      forthcoming. Sergeant O’Connor is still being sued for the same claims as in the

      initial complaint, among other reasons.

28.   The Plaintiffs leave the false impression that the Stoughton Defendants

      “threatened” to file a motion seeking a protective order regarding the scope of




                                         5
      Case 1:18-cv-11336-FDS Document 49 Filed 04/23/20 Page 6 of 9



          document disclosures or that the question regarding a conference pertained to the

          Rule 34 discovery issues.

    29.   The Plaintiffs assert “On March 30, 2020, the Stoughton Defendants (who were

          then threatening a protective order) asked whether the Plaintiffs wished to

          “discuss this further or do[es] the [email] correspondences suffice for a LR 7.1

          [sic] conference?” Plaintiffs’ motion, Document 46, p. 3.

    30.   Any reading of the Stoughton Defendants’ email clearly shows that the motion for

          a protective order and conference were in the context of O’Connor’s second

          deposition. Exhibit 7.

Plaintiffs’ Demand for Materials Exceeding the Scope of the Court’s Discovery Order

    31.   By their March 6, 2020 letter and continuing, the Plaintiffs have insisted that the

          Stoughton Defendants produce materials beyond the scope of the Court’s

          discovery order of March 5. Exhibits 2 and 5.

    32.   As it pertains to the Stoughton Defendants, the Plaintiffs’ letter demands the

          following:

          8. All Documents and electronically stored information that relate to any
             consideration (“credit” or otherwise) that Defendants Village Vault and/or
             Peter Dowd made available to the Stoughton Police Department (including to
             any associated Individual or Entity) during the Relevant Period, including but
             not limited to:

              a. receipts indicating the amount of “credit” (or other consideration) that
                 was to be made available;
              b. statements or other tabulations of the balance of “credit” (or other
                 consideration);
              c. receipts, statements and invoices for good, services or other things
                 provided in exchange for “credit” (or other consideration); and
              d. communications and agreements that relate to goods, services or other
                 things provided in exchange for “credit” (or other consideration).




                                            6
  Case 1:18-cv-11336-FDS Document 49 Filed 04/23/20 Page 7 of 9



      9. Each and every Inventory Tracking Report that concerns Guns or Accessories
         transferred to Defendants Village Vault and/or Peter Dowd during the
         Relevant Period, including but not limited to each and every Inventory
         Tracking Report that contains the terms “Village Vault” or “Dowd” in any
         entry, as well as each such record that reflects a change in status or storage
         location.

      10. All other Documents and electronically stored information that otherwise
          contain any details of any Guns or Accessories that the Stoughton Police
          Department transferred to Defendants Village Vault and/or Peter Dowd
          during the Relevant Period, such as but not limited to other inventory records
          and receipts.

      Exhibit 2.

33.   The Plaintiffs are clearly demanding materials beyond the scope of the Court’s

      order that “include[s] then any receipts or inventory records that reflect the

      transfer to or from the Village Vault or Village Gun Shop, Inc., whether it’s in the

      custody of Mr. Dowd or the gun shop or the police department, and we’ll limit it

      to that.” Exhibit 1, p. 7.

34.   In comparing the Plaintiffs’ March 6, 2020 demand with the Court’s March 5,

      2020 order, it is obvious that the Plaintiffs’ requests are beyond the bounds of the

      Court’s Order. Exhibits 1 and 2.

35.   First, while the Court allowed for receipts that reflect the transfer to or from

      Village Vault, the Plaintiffs additionally requested “all statements or other

      tabulations of the balance of “credit” (or other consideration)” and

      “communications and agreements that relate to goods, services or other things

      provided in exchange for “credit” (or other consideration).”

36.   Second, while the Court allowed for inventory records that reflect the transfer to

      or from Village Vault, the Plaintiffs additionally demand “each and every

      Inventory Tracking Report that contains the terms “Village Vault” or “Dowd” in


                                        7
         Case 1:18-cv-11336-FDS Document 49 Filed 04/23/20 Page 8 of 9



              any entry, as well as each such record that reflects a change in status or storage

              location.” Exhibits 1 and 2. (emphasis added)

       37.    Finally, while the Court’s order specified only receipts and inventory records, the

              Plaintiffs demand “[a]ll other Documents and electronically stored information

              that otherwise contain any details of any Guns or Accessories that the Stoughton

              Police Department transferred to Defendants Village Vault and/or Peter Dowd

              during the Relevant Period, such as but not limited to other inventory records and

              receipts.” Exhibits 1 and 2. (emphasis added)

                                        CONCLUSION

       WHEREFORE, the Stoughton Defendants respectfully request that this Honorable Court

deny the Plaintiffs’ motion to compel because the Stoughton Defendants have acted in

accordance with the Court’s motion.

                                      Respectfully submitted,
                                      The Defendants,
                                      Brian Holmes, James O’Connor and Donna M. McNamara,
                                      By their attorneys,


                                      /s/ Thomas R. Donohue
                                      Leonard H. Kesten, BBO# 542042
                                      Thomas R. Donohue, BBO# 643483
                                      BRODY, HARDOON, PERKINS & KESTEN, LLP
                                      699 Boylston Street, 12th Floor
                                      Boston, MA 02116
                                      (617) 880-7100
                                      lkesten@bhpklaw.com
                                      tdonohue@bhpklaw.com

DATED: April 23, 2020




                                               8
          Case 1:18-cv-11336-FDS Document 49 Filed 04/23/20 Page 9 of 9



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and will therefore
be sent electronically to the registered participants as identified on the Notice of Electric Filing
(NEF) and paper copies will be sent this day to those participants indicated as non-registered
participants.


                                       /s/ Thomas R. Donohue
                                       Thomas R. Donohue, BBO# 643483
DATED: April 23, 2020




                                                  9
